Citation Nr: 0306822	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a compensable rating for conjunctivitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from May 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a compensable rating 
for conjunctivitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Residuals associated with the veteran's service-connected 
conjunctivitis include retinal pigment epithelium changes; 
active conjunctivitis was not present.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for conjunctivitis 
residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.84a, Diagnostic Codes 6011, 6018 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In particular, in the January 2002 
statement of the case, the RO advised the veteran of the new 
regulations which clearly outlined the division of 
responsibilities between the parties for submitting and 
obtaining evidence.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate her claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law also provides that the 
assistance provided by VA shall include arranging a medical 
examination or obtaining a medical opinion.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  His service medical records and VA 
treatment records are associated with the file.  The veteran 
was afforded a VA examination in July 2001.  No private 
medical records were identified.  Under these circumstances 
the duty to assist requirements of the VCAA are considered 
met.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran is currently service-connected for bilateral 
conjunctivitis which has been evaluated as noncompensable 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6018.  Under 
Diagnostic Code 6018, chronic conjunctivitis which is active 
with objective symptoms is rated as 10 percent disabling.  If 
the conjunctivitis is healed, it should be rated on 
residuals.  If there are no residuals a noncompensable rating 
is assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2002).  

A review of the veteran's file indicates that upon VA 
examination in March 1946, the veteran was diagnosed with 
chronic conjunctivitis.  He had given a history of difficulty 
with his eyes while building huts in the Philippines in the 
bright sunlight, and using welding equipment without proper 
eye protection.  In a May 1946 rating decision, the RO 
granted service connection for bilateral conjunctivitis and 
assigned a 10 percent disability rating.  In the June 1946 
award letter, the veteran's disability was referred to as 
inflammation of the eyes.  The veteran's award was 
subsequently reduced in 1948, and a noncompensable rating has 
been in effect since that time.  

In May 2001, the veteran filed a claim for an increased 
(compensable) rating for his service-connected disability.  
Upon VA eye examination in July 2001, the veteran reported a 
long history of headaches, mostly associated with glare and 
bright lights.  The headaches were throbbing in nature and 
occurred right behind the eyes.  The pain was relieved with 
the use of ice packs or pressure on the eyes.  He also 
provided a history of working in the sun for extended periods 
of time in service, and he performed welding without eye 
protection.  He denied significant visual decline and double 
vision.  Clinical evaluation revealed that the conjunctiva 
and sclera were within normal limits.  The cornea was clear 
and compact in both eyes and the iris was normal.  
Funduscopic examination revealed a cup to disc ration of 0.3 
in the right eye with a healthy appearing nerve.  There were 
some retinal pigment epithelium changes in the macula.  There 
was an area in the superior temporal quadrant of hard 
exudates and retinal hemorrhages and retinal edema which were 
consistent with branch retinal vein occlusion.  The left eye 
had a normal macula vessel, nerve, and periphery, with 
posterior vitreal detachment.  The diagnoses were:  headaches 
with no ocular etiology identified; branch retinal vein 
occlusion of the right eye; and retinal pigment epithelium 
changes in the right eye which the examiner concluded could 
be associated with ultraviolet burns sustained while welding.  

The evidence of record does not show that the veteran has 
active conjunctivitis with objective symptoms in his eyes.  
Hence, a 10 percent rating may not be granted under 
Diagnostic Code 6018.  However, the VA examiner has indicated 
that it was possible that the veteran's retinal epithelium 
changes in the right eye were associated with ultraviolet 
burns consistent with the veteran's history of welding.  In 
reviewing the record as a whole, particularly the June 1946 
award letter that indicated that the veteran had established 
service connection for "inflammation of the eyes," and with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the retinal pigment epithelium changes 
may be considered as residuals of the conjunctivitis.  See 
38 C.F.R. § 3.102.  Hence, the residuals may be rated 
accordingly.  

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, enlarged or 
diminished image, unilateral or bilateral, are evaluated as 
10 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 
6011 (2002).  As noted above, the medical evidence in this 
case demonstrates retinal pigment epithelium changes in the 
macula.  Accordingly, a 10 percent rating under Diagnostic 
Code 6011 may be assigned.  There is no indication that the 
veteran is entitled to a higher disability rating due to 
impairment of vision under Diagnostic Codes 6061-6079 because 
his corrected visual acuity has been reported to be 20/25 at 
near and 20/20 at distance in the right eye; and 20/25 at 
near and 20/25 at distance in the left eye.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2002) (a compensable 
rating for loss of visual acuity requires that corrected 
vision be 20/40 in one eye and 20/50 in the other eye.  
Vision in one eye of 20/200 and in the other eye of 20/40 
shall be rated as 20 percent disabling).  As such, a higher 
rating may not be assigned.  Finally, the veteran's headaches 
and branch retinal vein occlusion of the right eye were not 
shown to be associated with the veteran's service-connected 
conjunctivitis or to any other aspect of his military 
service.  Hence, consideration of these factors in assigning 
a rating would be inappropriate.  








ORDER

A 10 percent rating for conjunctivitis residuals is granted, 
subject to the regulations governing the payment of monetary 
awards.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

